Citation Nr: 0837181	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected lumbosacral strain and 
degenerative disc disease.

2.  Entitlement to service connection for a left knee sprain, 
to include as secondary to service-connected lumbosacral 
strain and degenerative disc disease.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected lumbosacral strain 
and degenerative disc disease.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to November 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
continued an evaluation of 20 percent disabling for 
lumbosacral strain/degenerative disc disease and denied a 
claim for entitlement to service connection for a left knee 
sprain, to include as secondary to the service-connected 
disability of lumbosacral strain/degenerative disc disease, 
and a May 2006 RO decision, which denied a claim for 
entitlement to service connection for depression, to include 
as secondary to the service-connected disability of 
lumbosacral strain/degenerative disc disease, and a claim for 
entitlement to TDIU.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the aforementioned claims.  

With regards to the veteran's claim for an increased rating 
for his service-connected lumbosacral strain and degenerative 
disc disease, the Board acknowledges that the veteran 
underwent VA examinations for his spine disability in April 
2004, September 2004, and February 2006.  At the April 2004 
VA examination, the examiner noted that, when asked to reach 
to his toes, the veteran's range of motion was 50 degrees 
with a 10/10 on a pain scale.  However, later, when asked to 
lean over the exam table, his range of motion was 90 degrees.  
His extension was recorded as 10 degrees, his left lateral 
flexions as 20 degrees, his right lateral flexion as 10 
degrees, his left lateral rotation as 10 degrees, and his 
right lateral rotation as 26 degrees.

At the September 2004 VA examination, ranges of motion were 
not recorded.  When asked to flex and extend his lumbosacral 
spine, it was noted that the veteran made slight movements 
and then stated that he could not bend his back at all.  
Similarly, he stated that he could not perform lateral 
flexion on either side and could only perform minimal 
rotation of 10 degrees on each side.  It was noted that there 
was no objective evidence of painful motion, spasm, weakness, 
or tenderness and that symptoms were reported by the veteran.  
The veteran did not describe radiation of pain into the lower 
extremities. 

At the February 2006 VA examination, it was noted that, when 
asked to perform the range of motions, the veteran stated 
that he could not try.  After repeated explanations, the 
veteran still expressed inability to go through the range of 
motions for fear of precipitating pain.  It was noted that 
there was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  With regards to radiculopathy, it 
was noted that a December 2005 study was incomplete, due to 
the veteran's inability to tolerate the EMG portion of the 
test.  The examiner at the February 2006 VA examination 
further noted that radiculopathy cannot be excluded or 
confirmed by electrophysiologic methods; clinically, it is 
less likely than not that the veteran has radiculopathy.  

With regards to the veteran's claim for service connection 
for a left knee sprain, to include as secondary to service-
connected lumbosacral strain and degenerative disc disease, 
the Board notes that the veteran indicated in his October 
2004 notice of disagreement (NOD) that he injured his left 
knee during jump school at the same time he injured his back.  
At the September 2008 hearing, however, it appears that the 
veteran may be indicating that he suffers from radiculopathy 
of the left leg due to his service-connected lumbosacral 
strain and degenerative disc disease.  However, it is unclear 
from the medical evidence of record whether or not the 
veteran has radiculopathy of the left lower extremity. 

In a July 2006 private treatment record, the veteran was 
diagnosed with lumbar radiculopathy.  See Advanced Pain 
Clinic, Ltd. treatment record, July 2006.  As mentioned 
above, the examiner at the February 2006 VA examination noted 
that radiculopathy cannot be excluded or confirmed by 
electrophysiologic methods; clinically, it is less likely 
than not that the veteran has radiculopathy.  In a December 
2005 VA treatment record, it was noted that a concentric 
needle electrode study was only partially performed, due to 
the veteran's inability to continue cooperation.  It was 
noted that the available findings were normal.  The veteran 
was noted as having mildly abnormal bilateral sural sensory 
neuropathy with otherwise normal results.  Radiculopathy 
could not be evaluated.  

The Board finds that the measurements regarding the veteran's 
range of motion for his spine are critical in evaluating his 
disability under 38 C.F.R. § 4.71a.  The Board is sympathetic 
to the veteran's contentions that he is simply unable to 
perform such movements due to pain; however, it must be noted 
that VA examiners have not identified objective clinical 
findings that support the veteran's description as to the 
severe nature of his disability.  As the veteran's ranges of 
motion were not recorded at the last 2 VA examinations, the 
Board finds that one more attempt to determine the range of 
motion of the veteran's lumbar spine must be made in order to 
properly assess the current severity of the veteran's 
service-connected lumbosacral strain and degenerative disc 
disease disability.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  If the veteran is unable to participate in 
any manner with the VA examination, this fact should be noted 
and explained in detail by the VA examiner.  In addition, the 
examiner at this examination should attempt to determine 
definitely whether or not the veteran experiences 
radiculopathy of the lower extremities due to his service-
connected lumbosacral strain and degenerative disc disease 
disability.  

The Board cautions the veteran concerning his own 
responsibility to cooperate with VA in these matters.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that '[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran's responsibility of cooperating in the 
development of his claims includes cooperating during the 
course of a VA examination.  

The Board notes that the veteran was provided a VA 
psychiatric examination in October 2005.  Upon examination of 
the veteran and review of the claims folder, the clinical 
psychologist concluded that the veteran's depression is most 
likely a result of chronic pain.  However, he went on to 
state that the etiology of any diagnosed depression cannot be 
resolved without resorting to mere speculation, due to the 
fact that the veteran has a history of an in-service back 
injury and a post-service back injury, as well as medical 
record notations of sources of pain beyond his service-
connected back condition.  Finally, he concluded by stating 
that, as there is no medically determined etiology for the 
veteran's chronic pain, determining the etiology of the 
veteran's depression is not possible without necessitating 
medical speculation.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As 
such, the Board finds that a new VA examination must be 
conducted in order to determine whether the veteran currently 
has depression that has been caused or aggravated by his 
active duty or his service-connected lumbosacral strain and 
degenerative disc disease.  See Colvin, 1 Vet. App. at 175 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

The veteran indicated at the September 2008 Travel Board 
hearing that he received psychiatric treatment at a VA 
outpatient clinic in Atlanta.  The claims folder contains no 
evidence of such treatment.  VA has an obligation under the 
Veterans Claims Assistance Act (VCAA) to associate all 
relevant records in VA's possession with the claims file of a 
veteran.  38 C.F.R. § 3.159 (2007).  Therefore, this issue 
must be remanded in order to attempt to locate any 
outstanding VA treatment records from the Atlanta facility.  

In regards to the veteran's claim for entitlement to TDIU, 
the Board finds this issue to be inextricably intertwined 
with the other issues on appeal, specifically the veteran's 
claim for an increased rating for his service-connected 
lumbosacral strain and degenerative disc disease.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board 
cannot fairly proceed in adjudicating this issue until any 
outstanding matters with regard to the claims on appeal have 
been resolved.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the veteran's medical 
records from the VA outpatient clinic 
in Atlanta.  Specifically, any records 
of psychiatric treatment the veteran 
has undergone must be obtained.  

2.	Schedule the veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has depression.  
If so, an opinion should be provided as 
to whether it is at least as likely as 
not that the veteran's depression was 
incurred in or aggravated by a disease 
or injury in service.  An opinion 
should also be provided as to whether 
it is at least as likely as not that 
the veteran's depression was caused or 
aggravated by a service-connected 
disability, particularly the veteran's 
service-connected lumbosacral strain 
and degenerative disc disease.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
lumbosacral strain and degenerative 
disc disease.  The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report 
that the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, the examiner should 
report all ranges of motion of the 
veteran's lumbosacral spine.  If such 
ranges are unable to be reported, the 
examiner should opine as to whether the 
veteran is legitimately unable to 
perform any of the requested motions to 
any degree due to physical limitations.  
The examiner should also note whether 
or not the veteran experiences 
radiculopathy in his lower extremities, 
specifically his left lower extremity.

4.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the August 2008 
supplemental statement of the case 
(SSOC).  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



